EXHIBIT 10.17.1
AWARD CERTIFICATE
Terms and Conditions
 
MONSANTO COMPANY
Phantom Share Retention Plan
For Long-Term International Assignees
You have received an Award of Units (“Award”) under the Monsanto Company Phantom
Share Unit Retention Plan For Long-Term International Assignees (the “Plan”).
The Grant Date, the Vesting Date, and the number of Units covered by the Award,
are set forth in the document you have received entitled “Unit Award Statement.”
The Unit Award Statement and these terms and conditions collectively constitute
the Award Certificate for the Award, and describe the provisions applicable to
the Award.
     1. Definitions. Each capitalized term not otherwise defined herein has the
meaning set forth in the Plan or, if not defined in the Plan, in the attached
Unit Award Statement. The “Company” means Monsanto Company, a Delaware
corporation incorporated February 9, 2000.
     2. Vesting Date. Your Vesting Date is the two-year anniversary of your
successful completion of your international assignment that commences as of your
Grant Date, as determined by the Company international assignment administrator.
You will be entitled to receive the Unit Value of each Unit covered by this
Award determined as of the Vesting Date, provided that you shall not have
incurred a Termination of Service before your Vesting Date. A change of control
of the Company will have no effect on the vesting of the Award.
     3. Termination of Service Prior to Vesting Date. The effect of your
Termination of Service prior to the Vesting Date shall be as follows:
     (a) Involuntary Termination Without Cause, Retirement, Death or Disability

  i.   If you incur a Termination of Service by reason of an Involuntary
Termination Without Cause, Retirement, death or Disability prior to your
successful completion of your assignment, you will forfeit all of the Units
covered by this Award as of the date of your Termination of Service.     ii.  
If you incur a Termination of Service by reason of death or Disability after
your successful completion of your assignment and prior to you becoming fully
vested in this Award, you will be entitled to receive the Unit Value of a
percentage (as described below) of the Units covered by this Award determined as
of the date of your Termination of Service. Such percentage shall be equal to:
(A) the number of months included in the period from the first day of the
calendar month immediately preceding the date of your successful completion of
your assignment through the last day of the month that occurs on, or immediately
preceeds, the date of your Termination of Service, (B)

 



--------------------------------------------------------------------------------



 



      divided by 24. You will forfeit any unvested Units covered by this Award
as of the date of your Termination of Service.

     (b) Termination for Cause. If your Termination of Service is a Termination
for Cause, you will forfeit all Units covered by this Award.
     (c) Other. If your Termination of Service is by reason of voluntary
resignation or any other reason not described in paragraph 3(a), (b) or
(c) above, you will forfeit all Units covered by this Award.
     4. Payment of Unit Value. Payment of the Unit Value of Units pursuant to
paragraph 2 or paragraph 3(a) or (c), above, shall be made to you in cash as
soon as administratively feasible following the Vesting Date or, with respect to
a payment pursuant to paragraph 3(a), following the date of your Termination of
Service.
     5. Withholding. The Company shall withhold from the amounts payable to you
all taxes that the Company is required to withhold under applicable federal,
state or local law and regulations.
     6. Nontransferability. This Award is not transferable by you other than
upon death by will, the laws of descent and distribution, or written designation
of a beneficiary.
     7. No Right to Continued Employment or Service. This Award Certificate
shall not limit or restrict the right of the Company to terminate or transfer
your employment or service at any time or for any reason.
     8. Effect of Award Certificate; Severability. This Award Certificate shall
be binding upon and shall inure to the benefit of any successor of the Company
and the person or entity to whom the Award may have been transferred by will,
the laws of descent and distribution or beneficiary designation. The invalidity
or enforceability of any provision of this Award Certificate shall not affect
the validity or enforceability of any other provision of this Award Certificate.
     9. Amendment. The terms and conditions of this Award Certificate may not be
amended in a manner adverse to you without your consent.
     10. Plan Interpretation. This Award Certificate is subject to the
provisions of the Plan, and all of the provisions of the Plan are hereby
incorporated into this Award Certificate as provisions of this Award. If there
is a conflict between the provisions of this Award Certificate and the Plan, the
provisions of the Plan govern. If there is any ambiguity in this Award
Certificate, any term that is not defined in this Award Certificate, or any
matters as to which this Award Certificate is silent, the Plan shall govern,
including, without limitation, the provisions of the Plan addressing
construction and governing law as well as the powers of the Committee, among
others, to (a) interpret the Plan, (b) prescribe, amend and rescind rules and
regulations relating to the Plan, (c) make appropriate adjustments to the Award
in the event of a corporate transaction, and (d) make all other determinations
necessary or advisable for the administration of the Plan.

- 2 -